EXHIBIT 10.7




Loan No. 526436:11







INDEMNIFICATION AGREEMENT




This Indemnification Agreement made this 11th day of May, 2010 by INLAND
DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a Delaware limited liability
company, having its principal place of business at 2901 Butterfield Road, Oak
Brook, Illinois 60523, and INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a
Maryland corporation having its principal place of business at 2901 Butterfield
Road, Oak Brook, Illinois 60523 (hereinafter, together, "Indemnitor"), to and
for the benefit of JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), a Michigan
corporation, having its principal place of business at John Hancock Place, 197
Clarendon Street, C-3, Boston, Massachusetts 02116 ("Mortgagee"),




W I T N E S S E T H:




WHEREAS, Indemnitor has applied to Mortgagee for a real estate mortgage loan in
the amount of Six Million Eight Hundred Thousand and 00/100 Dollars
($6,800,000.00) (the "Loan"), to be evidenced by its note (the "Note") in that
amount of even date herewith, secured by a real estate mortgage (the "Mortgage")
on property now known as and numbered 3307-3343 S. Orange Blossom Trail,
Kissimmee, Florida 34746 (the "Mortgaged Property"), bearing the same date as
the Note; and




WHEREAS, Mortgagee is unwilling to make said Loan unless Indemnitor agrees to
indemnify and hold Mortgagee harmless from and against certain matters;




WHEREAS, Indemnitor desires to give such indemnification to Mortgagee in order
to induce Mortgagee to make the Loan; and




WHEREAS, Indemnitor has full authority and power to execute and deliver this
Indemnification Agreement and to assume liability hereunder;




NOW, THEREFORE, for the purpose of inducing Mortgagee to make the Loan to
Indemnitor, which Indemnitor acknowledges is good, valuable, and sufficient
consideration:




1.

Indemnities.




a)

Notwithstanding any provisions in the Note or Mortgage or any other instrument
evidencing, securing, guaranteeing or executed in connection with the Loan
(collectively the "Loan Documents") limiting or negating Indemnitor’s personal
liability, Indemnitor agrees to unconditionally and absolutely indemnify and
hold Mortgagee (as defined in Section 12 hereof), its officers, directors,
policyholders, employees, agents and attorneys harmless from and against any
loss, cost, liability, damage, claim or expense, including attorneys’ fees,
suffered or incurred by Mortgagee in connection with the Mortgaged Property at
any time, whether before, during or after enforcement of Mortgagee’s rights and
remedies upon default under the Loan Documents, under or on account of, or as a
result of (i) any Environmental Laws, as that term is defined in Section 13
hereof, (ii) any presence, release, or threat of release of Hazardous Materials,
as defined in Section 13 hereof, at, upon, under or within the Mortgaged
Property, (iii) the presence











1




Loan No. 526436:11







of asbestos or asbestos-containing materials, PCB’s, radon gas, urea
formaldehyde foam insulation or lead (whether in paint, water, soil, or plaster)
at the Mortgaged Property, (iv) any breach of the covenants and warranties made
in Section 2 hereof or in Paragraph 39 of the Mortgage, (v) the falsity of any
of the representations made in Section 2 hereof or in Paragraph 39 of the
Mortgage, whether or not caused by Indemnitor or (vi) the failure of Indemnitor
to duly perform the obligations or actions set forth in Section 2 hereof and in
Paragraph 39 of the Mortgage, including, without limitation, for all parts of
this subsection 1(a), with respect to: (A) the imposition by any governmental
authority of any lien upon the Mortgaged Property, (B) clean-up costs, (C)
liability for personal injury or property damage or damage to the environment,
(D) any diminution in the value of the Mortgaged Property and (E) fines,
penalties and punitive damages.




b)

Indemnitor further agrees that Mortgagee shall not assume any liability or
obligation for loss, damage, fines, penalties, claims or duty to clean up or
dispose of wastes or materials on or relating to the Mortgaged Property as a
result of any conveyance of title to the Mortgaged Property to the Mortgagee or
otherwise or as a result of any inspections or any other actions made or taken
by Mortgagee on the Mortgaged Property.  Indemnitor agrees to remain fully
liable and shall indemnify and hold harmless Mortgagee from any costs, expenses,
clean-up costs, waste disposal costs, litigation costs, fines and penalties,
including without limitation any costs, expenses, penalties and fines within the
meaning of any Environmental Laws.




c)

Indemnitor shall assume the burden and expense of defending Mortgagee, with
counsel satisfactory to Mortgagee, against all legal and administrative
proceedings arising out of the occurrences set forth in this Indemnification
Agreement.  Mortgagee shall have the right, but not the obligation, to
participate in the defense of any such proceedings.  Indemnitor may compromise
or settle any such proceedings without the consent of Mortgagee only if the
claimant agrees as part of the compromise or settlement that Mortgagee shall
have no responsibility or liability for the payment or discharge of any amount
agreed upon or obligation to take any other action.




d)

Indemnitor shall pay when due any judgments against Mortgagee which have been
indemnified under this Indemnification Agreement and which are rendered by a
final order or decree of a court of competent jurisdiction from which no further
appeal may be taken or has been taken within the applicable appeal period.  In
the event that such payment is not made, Mortgagee, in its sole discretion, may
pay any such judgments, in whole or in part, and look to Indemnitor for
reimbursement pursuant to this Indemnification Agreement, or may proceed to file
suit against Indemnitor to compel such payment.




e)

It is understood that the presence and/or release of substances referred to in
section 1(a) hereof does not pertain to a presence and/or release which first
occurs solely after (A) repayment of the Loan in full accordance with the Loan
Documents or (B) acquisition of title to the Mortgaged Property by Mortgagee
upon a foreclosure or acceptance of a deed in lieu of foreclosure and surrender
of possession and occupancy of the Mortgaged Property by Indemnitor, its agents,
affiliates, employees and independent contractors.  Indemnitor shall have the
burden of proving that the conditions in this subsection (e) were satisfied by
clear and convincing evidence and shall continue to defend with counsel
satisfactory to Mortgagee and














2




Loan No. 526436:11







shall indemnify and hold Mortgagee harmless for all matters set forth in Section
1(a) hereof, unless and until a court of competent jurisdiction finds that
Indemnitor has met such burden.




2.

Indemnitor’s Representations and Warranties.  Indemnitor hereby represents and
warrants to Mortgagee as follows:




a)

Indemnitor is solvent and the execution of this Indemnification Agreement does
not render Indemnitor insolvent.  Any and all financial statements, balance
sheets, net worth statements and other financial data which have heretofore been
furnished to Mortgagee with respect to Indemnitor fairly and accurately present
the financial condition of Indemnitor as of the date they were furnished to
Mortgagee and, since that date, there has been no material adverse change in the
financial condition of Indemnitor.




b)

There are no legal proceedings or material claims or demands pending against or,
to the best of Indemnitor’s knowledge, threatened against Indemnitor or any of
its assets.




c)

The execution and delivery of this Indemnification Agreement and the assumption
of liability hereunder have been in all respects authorized and approved by
Inland Diversified Kissimmee Pleasant Hill, L.L.C. and its members and Inland
Diversified Real Estate Trust, Inc. and its duly authorized officers; Indemnitor
has full authority and power to execute this Indemnification Agreement and to
perform its obligations hereunder; and this Indemnification Agreement
constitutes a legal, valid and binding obligation of Indemnitor and is fully
enforceable in accordance with its terms.




d)

Neither the execution nor the delivery of this Indemnification Agreement nor the
fulfillment and compliance with the provisions hereof will conflict with or
result in a breach of or constitute a default under or result in the creation of
any lien, charge or encumbrance upon any property or assets of Indemnitor under
any agreement or instrument to which Indemnitor is now a party or by which it
may be bound.




e)

Indemnitor has performed reasonable investigations, studies and tests as to any
possible environmental contamination, liabilities or problems with respect to
the Mortgaged Property and, except as set forth in the Report (as such term in
defined in Section 2(f) below) such investigations, studies and tests have
disclosed no Hazardous Materials or possible violations of any Environmental
Laws.




f)

Except as disclosed in that certain Phase I Environmental Site Assessment Report
prepared by Premier Environmental Services and dated December 22, 2009,
re-certified on April 13, 2010 (the “Report”), (A) there have been no releases
of Hazardous Materials either at, upon, under or within the Mortgaged Property
and no Hazardous Materials have migrated to the Mortgaged Property, and (B) no
Hazardous Materials are located on or have been stored, processed or disposed of
on or released or discharged from (including ground water contamination) the
Mortgaged Property, and no above or underground storage tanks exist on the
Property.

















3




Loan No. 526436:11







g)

Indemnitor shall not allow any Hazardous Materials to exist or be stored,
located, discharged, released, possessed, managed, processed or otherwise
handled on the Mortgaged Property or any other property currently or
subsequently owned or operated by Indemnitor or any affiliate of Indemnitor
(except materials which (a) are ordinarily and customarily used in the regular
operation of the Mortgaged Property as a retail facility by the Mortgagor or any
current tenant or any future tenant, which tenant and its lease have been
approved by the Mortgagee, and (b) are used, stored, disposed of and handled in
compliance with and in quantities permitted by all applicable Environmental
Laws), and shall strictly comply with all Environmental Laws affecting the
Mortgaged Property or such other property currently or subsequently owned or
operated by Indemnitor, including those laws regarding the generation, storage,
disposal, release and discharge of Hazardous Materials.  Without limiting the
generality of the foregoing,  Indemnitor has not been, is not and will not
become involved in operations at the Mortgaged Property or any other property
currently or subsequently owned or operated by Indemnitor which could lead to
imposition on Indemnitor of liability under any Environmental Law.  Indemnitor
expressly warrants, represents and covenants that Indemnitor shall strictly
comply with all requirements of applicable Environmental Laws and shall
immediately notify Mortgagee of any releases of Hazardous Materials at, upon,
under or within the Mortgaged Property.




h)

Except as disclosed in the Report, Indemnitor (A) has not received notice of or
is subject to any private or governmental lien or judicial or administrative
notice, order or action relating to Hazardous Materials or environmental
problems, impairments or liabilities with respect to the Mortgaged Property or
(B) is in or, with any applicable notice or lapse of time or failure to take
certain curative or remedial actions, will be in either direct or indirect
violation of any Environmental Laws.




i)

Indemnitor shall strictly comply with the requirements of all Environmental Laws
affecting the Mortgaged Property and any other property currently or
subsequently owned or operated by Indemnitor.




j)

Indemnitor hereby warrants and represents to the best of its knowledge that
Indemnitor has not received any complaint, notice, letter or other communication
from occupants, tenants, guests, employees, licensees or any other person
regarding odors, poor indoor quality, Mold, or any activity, condition, event or
omission that causes or facilitates the growth of Mold.  Indemnitor further
represents to the best of its knowledge that no Mold or any activity, condition,
event or omission that causes or facilitates the growth of Mold exists at the
property.




k)

Intentionally deleted.




3.

Waivers.  Indemnitor hereby waives the following:  (a) notice of Mortgagee’s
acceptance of this Indemnification Agreement; (b) notice of Indemnitor’s grant
to Mortgagee of a security interest lien or encumbrance in any of Indemnitor’s
assets; (c) Mortgagee’s release, waiver, modification or amendment of any Loan
Document or any security interest, lien or encumbrance in any other party’s
assets given to Mortgagee to secure any Loan Document; (d) presentment, demand,
notice of default, non-payment, partial payment and protest and all other
notices or formalities to which Indemnitor may be entitled; (e) extensions of
time of payment of the Note granted to Indemnitor or any other forbearances in
Mortgagee’s enforcement of the Loan














4




Loan No. 526436:11







Documents; (f) acceptance from Indemnitor (or any other party) of any partial
payment or payments of the Note or any collateral securing the payment thereof
or the settlement, subordination, discharge or release of the Note; (g) notice
of any of the matters set forth in parts (c) through (f) of this Section 3; (h)
all suretyship defenses of every kind and nature; and (i) the defense of the
statute of limitations in any action brought to enforce this Indemnification
Agreement.  Indemnitor agrees that Mortgagee may have done, or at any time may
do, any or all of the foregoing actions in such manner, upon such terms and at
such times as Mortgagee, in its sole discretion, deems advisable, without in any
way impairing, affecting, reducing or releasing Indemnitor from Indemnitor’s
obligations under this Indemnification Agreement and Indemnitor hereby consents
to each of the foregoing actions.




4.

Enforcement.




a)

Indemnitor agrees that this Indemnification Agreement may be enforced by
Mortgagee without first resorting to or exhausting any other security or
collateral or without first having recourse to the Note or any of the property
covered by the Mortgage through foreclosure proceedings or otherwise; provided,
however, that nothing herein contained shall prevent Mortgagee from suing on the
Note or foreclosing the Mortgage or from exercising any other rights thereunder.




b)

Indemnitor agrees that the indemnifications set forth herein are separate,
independent of and in addition to Indemnitor’s undertakings under the Note.
 Indemnitor agrees that a separate action may be brought to enforce the
provisions of this Indemnification Agreement which shall in no way be deemed to
be an action on the Note, whether or not Mortgagee would be entitled to a
deficiency judgment following a judicial foreclosure or sale under the Mortgage.




c)

This Indemnification Agreement shall be enforced and construed in accordance
with the laws of the state in which the Mortgaged Property is located.
 Indemnitor hereby submits to personal jurisdiction in said state for the
enforcement of this Indemnification Agreement and hereby waives any claim or
right under the laws of any other state or of the United States to object to
such jurisdiction.  If such litigation is commenced, Indemnitor agrees that
service of process may be made by serving a copy of the summons and complaint
upon Indemnitor, through any lawful means, including upon its registered agent
within said state, whom Indemnitor hereby appoints as its agent for these
purposes.  Nothing contained herein shall prevent Mortgagee’s bringing any
action or exercising any rights against Indemnitor personally or against any
property of Indemnitor within any other county, state, or country.  The means of
obtaining personal jurisdiction and perfecting service of process set forth
above are not intended to be exclusive but are in addition to all other means of
obtaining personal jurisdiction and perfecting service of process now or
hereafter provided by applicable law.




5.

Duration.  Indemnitor agrees that this Indemnification Agreement shall survive a
foreclosure or the taking of a deed in lieu of foreclosure, the discharge of
Indemnitor’s obligations under any of the Loan Documents, or any transfer of the
Mortgaged Property.




6.

Notice by Indemnitor.  Indemnitor shall promptly after obtaining knowledge
thereof advise Mortgagee in writing of (a) any governmental or regulatory
actions instituted or














5




Loan No. 526436:11







threatened in writing under any Environmental Law affecting the Mortgaged
Property or the matters indemnified hereunder, including without limitation any
notice of inspection, abatement or non-compliance; (b) all claims made or
threatened in writing by any third party against Indemnitor or the Mortgaged
Property relating to damage, contribution, cost recovery, compensation, loss or
injury resulting from the presence, release, threat of release or discharge on
or from the Mortgaged Property of any Hazardous Materials; and (c) Indemnitor’s
discovery of the presence of Hazardous Materials on the Mortgaged Property or on
any real property adjoining or in the vicinity of the Mortgaged Property, or of
any occurrence or condition on any such property which could subject Indemnitor
or the Mortgaged Property to a claim under any Environmental Law or to any
restrictions on ownership, occupancy, transferability or use of the Mortgaged
Property under any Environmental Law.  Indemnitor shall deliver to Mortgagee any
documentation or records as Mortgagee may request and which are susceptible of
being obtained by Indemnitor without undue cost or expense and without the
necessity for initiating legal proceedings to obtain the same in connection with
all such actions, claims, discoveries, notices, inquiries and communications and
shall advise Mortgagee of any subsequent developments regarding the same.




7.

Payment of Mortgagee’s Expenses.  If Mortgagee retains counsel for advice or
other representation (a) in any litigation, contest, dispute, suit, or
proceeding (whether instituted by Mortgagee, Indemnitor, or any other party)
relating to any of the occurrences for which indemnification is given in this
Indemnification Agreement or otherwise relating in any way to this
Indemnification Agreement and the indemnities described herein or (b) to enforce
Indemnitor’s obligations hereunder, the attorneys’ fees arising from such
services and all related expenses and court costs shall be paid by Indemnitor
upon demand of Mortgagee.




8.

No Waiver.




a)

Indemnitor’s obligations hereunder shall in no way be impaired, reduced or
released by reason of (i) Mortgagee’s omission or delay to exercise any right
described herein or (ii) any act or omission of Mortgagee in connection with any
notice, demand, warning or claim regarding violations of codes, laws or
ordinances governing the Mortgaged Property.




b)

Nothing contained herein shall constitute or be construed as a waiver of any
statutory or judicial federal, state or local law which may provide rights or
remedies to Mortgagee against Indemnitor or others in connection with any claim
relating to the Mortgaged Property and pertaining to the presence and/or
release, threatened release, storage, disposal, generating or removal of any
Hazardous Materials or to the failure to comply with any Environmental Laws now
or hereafter enacted.




9.

Notice.  All notices hereunder shall be given at the following address.  If to
Indemnitor, 2901 Butterfield Road, Oak Brook, Illinois 60523; if to Mortgagee,
John Hancock Life Insurance Company (U.S.A.), 197 Clarendon Street, C-3, Boston,
Massachusetts 02116, Re: Loan No. 526436:11.  Either party may change their
address for notice purposes upon giving fifteen (15) days prior notice thereof
in accordance with this section.  All notices given hereunder shall be in
writing and shall be considered properly given if delivered either personally to
such other party, or sent by nationally recognized overnight courier delivery
service or by certified mail of the














6




Loan No. 526436:11







United States Postal Service, postage prepaid return receipt requested,
addressed to the other party as set forth above (or to such other address or
person as either party entitled to notice may by notice to the other party
specify).  Unless otherwise specified, notices shall be deemed given as follows:
 (i) if delivered personally, when delivered, (ii) if delivered by nationally
recognized overnight courier delivery service, on the day following the day such
material is sent or (iii) if delivered by certified mail, on the third day after
the same is deposited in the United States Postal Service as provided above.




10.

Amendment and Waiver.  This Indemnification Agreement may be amended and
observance of any term of this Indemnification Agreement may be waived only with
the written consent of Mortgagee.




11.

Severability.  All provisions contained in this Indemnification Agreement are
severable, and the invalidity or unenforceability of any provision shall not
affect or impair the validity or enforceability of the remaining provisions of
this Indemnification Agreement.




12.

Successors and Assigns.  This Indemnification Agreement shall inure to the
benefit of and may be enforced by, and the term "Mortgagee" as used in this
Agreement shall mean, Mortgagee and its successors and assigns, including (a)
any subsequent holder of the Note and Mortgage, and (b) any person or entity
that acquires the Mortgaged Property at a foreclosure sale or by deed in lieu of
foreclosure and the immediate grantee of such person or entity.  This Agreement
shall be binding upon and enforceable against Indemnitor and its legal
representatives or successors.  This Agreement may not be assigned or
transferred by Indemnitor, in whole or in part.




13.

Definitions.  "Hazardous Materials" shall mean and include, but shall not be
limited to, any petroleum product and all hazardous or toxic substances, wastes
or substances, any substances which because of their quantitative concentration,
chemical, radioactive, flammable, explosive, infectious or other
characteristics, constitute or may reasonably be expected to constitute or
contribute to a danger or hazard to public health, safety or welfare or to the
environment, including, without limitation, any asbestos (whether or not
friable) and any asbestos-containing materials, Mold (defined as the presence of
any form of (i) multicellular fungi that live on plant or animal matter and an
indoor environment (including without limitation Cladosporium, Penicillium,
Alternaria, Aspergillus, Fusarium, Trichoderma, Memnoniella, Mucor, and
Stachybotrys chartarum (SC) often found in water damaged building materials),
(ii) spores, scents or byproducts produced or released by fungi, including
mycotoxins and (iii) microbial matter which reproduces through mold, mildew and
viruses, whether or not such microbial matter is living (collectively "Mold")),
waste oils, solvents and chlorinated oils, polychlorinated biphenyls (PCBs),
toxic metals, etchants, pickling and plating wastes, explosives, reactive metals
and compounds, pesticides, herbicides, radon gas, urea formaldehyde foam
insulation and chemical, biological and radioactive wastes, or any other similar
materials or any hazardous or toxic wastes or substances which are included
under or regulated by any federal, state or local law, rule or regulation
(whether now existing or hereafter enacted or promulgated, as they may be
amended from time to time) pertaining to environmental regulations,
contamination, clean-up or disclosures and any judicial or administrative
interpretation thereof, including any judicial or administrative orders or
judgments, including,














7




Loan No. 526436:11







without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. section 9601 et seq. ("CERCLA"); The Federal
Resource Conservation and Recovery Act, 42 U.S.C. section 6901 et seq. ("RCRA");
Superfund Amendments and Reauthorization Act of 1986, Public Law No. 99-499
("SARA"); Toxic Substances Control Act, 15 U.S.C. section 2601 et seq. ("TSCA");
the Hazardous Materials Transportation Act, 49 U.S.C. section 1801 et seq.; and
any other state superlien or environmental clean-up or disclosure statutes (all
such laws, rules and regulations being referred to collectively as
"Environmental Laws").




14.

Joint and Several Liability.  If more than one person is included in the
definition of Indemnitor, the liability of all such persons hereunder shall be
joint and several.




IN WITNESS WHEREOF, Indemnitor has executed this instrument under seal the day
and year first above written.




INDEMNITOR:




INLAND DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a Delaware limited liability
company




By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation




By: /s/ Barry L. Lazarus

Barry L. Lazarus

President







INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation




By: /s/ Barry L. Lazarus

Barry L. Lazarus

President




                      [CORPORATE SEAL]




Pleasant Hill Commons\Indemnification Agreement

















8


